United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 18, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-50744
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JHANTEL RUTH CROCKER,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 6:05-CR-239-2
                       --------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges

PER CURIAM:*

     Jhantel Ruth Crocker pleaded guilty to possession of at

least 50 grams of methamphetamine with intent to distribute,

conspiracy to distribute at least 50 grams of methamphetamine,

and distribution of methamphetamine.   On appeal, she challenges

as unreasonable the district court’s imposition of consecutive

60-month sentences for the first two counts.   She does not

challenge the concurrent 108-month sentence she received for the

distribution count.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-50744
                                  -2-

     The district court stated that the two 60-month sentences

“must” be consecutive and indicated a desire to impose a sentence

in the middle of the advisory guidelines range of 108-135 months.

The reasoning behind the court’s sentencing decision, however, is

not clear.   We are troubled by the district court’s language,

which indicates that it felt constrained to impose consecutive

60-month sentences.    If the court’s aim was to sentence Crocker

to 120 months, concurrent sentences of 120 months would have

satisfied this goal.    If, however, the district court felt it was

unable to sentence Crocker to fewer than 120 months for the

possession-with-intent and conspiracy counts, we cannot

understand why he should be so constrained.    Crocker’s concurrent

108-month sentence for the distribution count was within the

guidelines range.

     Given the lack of clarity in the record, we REMAND to the

district court for the limited purpose of explaining its

sentencing decision in light of these concerns.    This court

retains jurisdiction of the appeal during the pendency of the

limited remand.     See Wheeler v. City of Columbus, 686 F.2d 1144,

1154 (5th Cir. 1982).

     LIMITED REMAND.